


109 HR 5608 IH: Keeping Seniors Safe From Falls Act of

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5608
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mr. Hall (for himself
			 and Mr. Pallone) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to direct the
		  Secretary of Health and Human Services to intensify programs with respect to
		  research and related activities concerning falls among older
		  adults.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Seniors Safe From Falls Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)One third of older
			 adults over age 65 fall each year. Falls are the leading cause of injury deaths
			 among individuals for this population with risk of falling and injury rates
			 increasingly common with advanced age.
			(2)Older adults are
			 hospitalized for fall-related injuries five times more often than for injuries
			 from other causes.
			(3)In 2003, falls
			 among older adults accounted for 12,900 deaths, 1,800,000 emergency department
			 visits, and 421,000 hospitalizations.
			(4)In
			 2003, unintentional falls accounted for more than 62.7 percent of nonfatal
			 injuries for people age 65 or older.
			(5)87
			 percent of all fractures among older adults are due to falls.
			(6)Among older adults
			 who fall, 20 to 30 percent suffer moderate to severe injuries such as hip
			 fractures or head traumas that reduce mobility and independence, increase the
			 risk of premature death, and lead to serious health problems.
			(7)Hospital
			 admissions for hip fractures among the elderly have increased from 231,000
			 admissions in 1988 to 338,000 in 1999, with an average hospital stay of one
			 week.
			(8)From 2000 to 2040,
			 the number of people age 65 or older is projected to increase from 34.8 million
			 to 77.2 million. Given our aging population, by the year 2040, the number of
			 hip fractures is expected to exceed 500,000.
			(9)25 percent of
			 older adults who sustain hip fractures remain institutionalized for at least
			 one year and 50 percent of all older people hospitalized for hip fractures
			 cannot return home or live independently after their injury, never returning to
			 their prior level of mobility.
			(10)25 percent of
			 adults age 65 or older who sustain a hip fracture die within a year.
			(11)Annually, more
			 than 64,000 individuals who are over 65 years of age sustain a traumatic brain
			 injury as a result of a fall.
			(12)The total cost of
			 all fall injuries for people age 65 and older was calculated in 1994 to be
			 $27,300,000,000 (in 2004 dollars). By 2020 the cost of fall injuries is
			 expected to reach $43,800,000,000 annually.
			(13)A national
			 approach to reducing falls among older adults, which focuses on the daily life
			 of senior citizens in residential, institutional, and community settings, is
			 needed.
			3.Amendments to the
			 Public Health Service ActPart
			 J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is
			 amended—
			(1)by redesignating
			 section 393B (as added by section 1401 of Public Law 106–386) as section 393C
			 and transferring such section so that it appears after section 393B (as added
			 by section 1301 of Public Law 106–310); and
			(2)by inserting after
			 section 393C (as redesignated and transferred by paragraph (1)) the
			 following:
				
					393D.Prevention of
				falls among older adults
						(a)PurposesThe
				purposes of this section are—
							(1)to develop
				effective public education strategies in a national initiative to reduce falls
				among older adults and to educate older adults, family members, employers,
				caregivers, and others;
							(2)to intensify
				services and conduct research to determine the most effective approaches to
				preventing and treating falls among older adults;
							(3)to support
				demonstration projects designed to reduce the risk of falls and/or injuries
				caused by falls; and
							(4)to require the
				Secretary to evaluate the effect of falls on health care costs, the potential
				for reducing falls, and the most effective strategies for reducing health care
				costs associated with falls.
							(b)Public
				educationThe Secretary shall—
							(1)oversee and
				support a national education campaign and award grants, contracts, and
				cooperative agreements to be carried out by qualified organizations that
				focuses on reducing falls among older adults and preventing repeat falls;
				and
							(2)award grants,
				contracts, or cooperative agreements to qualified organizations, institutions,
				or consortia of qualified organizations and institutions, for the purpose of
				organizing State-level coalitions of appropriate State and local agencies,
				safety, health, senior citizen, city planning, and other organizations to
				design and carry out local education campaigns, focusing on reducing falls
				among older adults, preventing repeat falls, and planning and designing safe
				communities.
							(c)Professional
				educationThe Secretary
				shall—
							(1)oversee and support
				a national education campaign and award grants, contracts, and cooperative
				agreements to be carried out by qualified organizations that focuses on
				educating physicians, allied health professionals, and related providers of
				health and safety services about falls risk, assessment and prevention;
				and
							(2)award grants,
				contracts, or cooperative agreements to qualified organizations, institutions,
				or consortia of qualified organizations and institutions, including nonprofit
				safety and aging-related organizations that have a demonstrated interest in
				fall prevention, safety and older adult issues, for the purpose of designing
				and carrying out State-level professional education campaigns to educate
				physicians, allied health professionals, and related providers of health and
				safety services about falls risk, assessment and prevention.
							(d)ResearchThe
				Secretary shall award grants, contracts, or cooperative agreements to qualified
				organizations, institutions, or consortia of qualified organizations and
				institutions, to—
							(1)conduct and
				support research to—
								(A)improve the
				identification of older adults who have a high risk of falling;
								(B)improve data
				collection and analysis to identify fall risk and protective factors;
								(C)design, implement,
				and evaluate the most effective fall prevention interventions;
								(D)design, implement,
				and evaluate medication management interventions;
								(E)improve strategies
				that are proven to be effective in reducing falls by tailoring these strategies
				to specific populations of older adults;
								(F)conduct research
				in order to maximize the dissemination of proven, effective fall prevention
				interventions;
								(G)intensify proven
				interventions to prevent falls among older adults;
								(H)improve the
				diagnosis, treatment, and rehabilitation of elderly fall victims; and
								(I)assess the risk of
				falls occurring in various settings; to include the role of the environment of
				falls and the effectiveness of environment interventions on preventing
				falls;
								(2)conduct research
				concerning barriers to the adoption of proven interventions with respect to the
				prevention of falls among older adults;
							(3)conduct research
				to develop, implement, and evaluate the most effective approaches to reducing
				falls among high-risk older adults living in long-term care facilities;
							(4)evaluate the
				effectiveness of community programs to prevent assisted living and nursing home
				falls among older adults;
							(5)conduct research
				to identify effective strategies in home modifications to promote independent
				living and a reduction in falls; and
							(6)identify an
				existing Web site, or establish a Web site, to serve as an information
				clearinghouse and repository of falls research and activities being conducted
				by agencies, organizations, academic institutions and related groups.
							(e)Demonstration
				projects
							(1)Collaborations
				between health care providers and aging services network
								(A)In
				generalThe Secretary shall oversee and support demonstration
				projects through grants, contracts, and cooperative agreements designed to
				reduce the risk of falls, or injuries caused by falls, or both, in frail older
				adults, emphasizing projects that foster collaboration between health care
				providers and the aging services network, including the following:
									(i)Demonstrations
				that target at-risk older adult populations, particularly those with functional
				limitations, to maximize their independence and quality of life.
									(ii)Demonstrations
				that assess the effectiveness of clinical risk factor screening and management
				when linked to community-based programs and services that support behavior
				change, activity, and other appropriate interventions.
									(iii)Demonstrations
				that assess the feasibility and effectiveness of offering evidence-based
				behavior change and physical activity interventions that address falls risk in
				accessible non-medical settings, with linkages to health care providers.
									(iv)Private sector
				and public-private partnerships to develop technology to prevent falls among
				older adults and prevent or reduce injuries if falls occur, including
				technology designed to measure, assess, and rate the traction of consumer
				flooring materials, floor polishes, and walkway agents.
									(B)EvaluationsThe
				Secretary shall award one or more grants, contracts, or cooperative agreements
				to a qualified research organization or university, as determined by the
				Secretary, to conduct evaluations of the effectiveness of the demonstration
				projects described in subparagraph (A).
								(2)Collaborations
				between health care providers and residential and institutional
				settings
								(A)In
				generalThe Secretary shall oversee and support demonstration
				projects designed to reduce the risk of falls, or injuries caused by falls, or
				both, in frail older adults, emphasizing projects that foster collaboration
				between health care providers and residential and institutional settings,
				including the following:
									(i)A
				multi-State demonstration project to implement and evaluate fall prevention
				programs using proven intervention strategies designed for multifamily
				residential settings with high concentrations of appropriate at-risk
				populations of older adults to maximize independence and quality of life,
				particularly those with functional limitations. For purposes of carrying out
				such project, the Secretary shall award one or more grants, contracts, or
				cooperative agreements to one or more qualified organizations, institutions, or
				consortia of qualified organizations and institutions.
									(ii)Demonstration
				projects that assess the effectiveness of clinical risk factor screening and
				management and that is integrated with the Aging Services Network of
				residential programs and services capable of providing long-range supportive
				environments and activity programs to affect behavior change and falls
				risk.
									(iii)Evidence-based,
				residential and institutional programs that promote the adoption of healthy
				behaviors and enhanced physical activity level, and that address other
				appropriate risk factors to reduce the risk of falls.
									(iv)Private sector
				and public-private partnerships to develop technology to prevent falls among
				older adults and prevent or reduce injuries if falls occur.
									(B)EvaluationsThe Secretary shall award one or more
				grants, contracts, or cooperative agreements to a qualified research
				organization or university, as determined by the Secretary, to conduct
				evaluations of the effectiveness of the demonstration projects described in
				subparagraph (A).
								(f)Study of effects
				of falls on health care costs
							(1)In
				generalThe Secretary shall conduct a review of the effects of
				falls on health care costs, the potential for reducing falls, and the most
				effective strategies for reducing health care costs associated with
				falls.
							(2)ReportNot
				later than 36 months after the date of the enactment of the
				Keeping Seniors Safe From Falls Act of
				2006, the Secretary shall submit to Congress a report describing
				the findings of the Secretary in conducting the review under paragraph
				(1).
							(g)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $35,000,000 for each of the fiscal years
				2007 through
				2010.
						.
			
